}<wlJ~ /' bu LmctksA»                                          ^

Appiu^a/r, &>//* lf-/7-aol75-CK.                                                wr.
                                                  )/~I1-COI1<H>&         Oil
niaVlfc

                                                      £0U*>-&


                                           ***«   /   *
                                                          icCJLdn.


 Ao-h) uj^\fjMAjWJ/rri>cAe OoaJsup/.


                                                                         ftr>jfev*£i




           •<*t •— i • _   .\ / c   \~~\


       N COURT OF APPEALS
       EI.FVPMTH niSTR|rrT


          JUL 1 4 2017

   ontRRV WILLIAMSON, CLERK
                                                                 "*'«




               HtCiilVED
           IN COURT OF APPEALS
            ELEVENTH DISTRICT

              JUL 1 4 2017         k?'
        SHERRY WILLIAMSON, CLERK




    n




A


                                   VvVVvV I
                                   i   t:   •   f.   i"'<   >I
                                   •I M=i;,.? $



                                       ~             IP